[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AMENDED ORDER
Pursuant to Judge Prestley's Memorandum of Decision on DSS Appeal dated August 8, 2001 the amended order is entered as follows:
Case is remanded to the Family Magistrate Court for further proceedings to calculate the arrearage for the three years proceeding the filing of the petition dated November 29, 2000. This is to amend orders as of the above date August 8, 2001.
By the Court,
Prestley, JUDGE
_x_ No All parties parties present. ___ Mail notice sent. __ JDNO sent. 10-4-01 KD CT Page 12321-q